Title: From John Adams to Thomas Jefferson, 19 December 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy December 19. 1813

Ridento dicere Verum, quid vetat. I must make you and myself merry or melancholly, by a little more Phylosophical Speculation about the formidable Subject of Aristocracy.
Not long after General Dearborns return to Boston from the Army, a violent Alarm was excited and Spread in Boston and through the country, by a report at first only Secretly whispered in private circles that an Affair of Love was commencing between the General and Madam Bowdoin the virtuous and amiable Relict of my Friend and your Ambassador James Bowdoin. The Surprise, the Astonishment, were universal and the indignation very general. The exclamations were in every mouth. “Impossible”! “It cannot be”! “It is a false report”. “It is too bad”! It is a Scandalous fiction”! “It is a malicious Calumny against Mrs. Bowdoin”! “Would that Lady disgrace her Husband?” She was herself, a Bowdoin: “Would she degrade her own and her Husbands Name and Blood”? “Would she disgrace the illustrious Name of Bowdoin which has been so long famous in France”? “Would she disgrace her Husband who has been an Ambassador? And her Father in Law, who was her Uncle, and had been Governor”?
This is no exaggeration. I have heard all these exclamations. Have you read Cecilia, or the Scottish Chiefs? Is there any thing in the Character of the Delville Family, or in any of the Scotch Thanes more outrageously Aristocratical, than these popular Sentiments, in this our Democratical Country?
I undertook like a genuine Knight Errant to be the Champion of the Lady: and Said Some things very Shocking to Some Companies. To some very grave Ladies I said “Why; Madam, if Mrs Bowdoins Object is Love and domestic comfort, The General is an healthy, robust and personable Man; which her former Husband was not. If her Object is Ambition, She will advance her Degree and condition by this Alliance; for neither Governors nor Ambassadors nor Earls hold So high a Rank as a Secretary at War and Commander in Chief, of all the Armies of a great Nation. Her Object cannot be Wealth: for She has enough; but if it was, Collectorships and other Offices, must have given the General a Competency.
Till very lately the French descent of the Bowdoins has been known to very few and never boasted by anybody. But it has been published and proclaimed by Mr William Jenks, Secretary to the Board of Trustees of Bowdoin Colledge in his Eulogy on Mr Bowdoin. This Eulogy Mrs Bowdoin, I presume has Sent to you as well as to me. If not, I will Send you an extract.
The Race of Baudouins, it is true has long been notable in France. The Name I believe is to be found among the Crusaders to Jerusalem, when, no doubt they were Orthodox Catholicks: but afterwards, in the Crusades against the Albigenses, they were Suspected on both Sides. In all the Seiges and in all the battles, there were many Nobles and Cavaliers among the Sectaries. The Counts De Foix, De Comminges, De Besiers, De Bearn, and almost all the Lords who inhabited, towards the Pyrennes, were of the Sect, or at least favoured and protected it. The Count de Thoulouse, without declaring himself a Manichean, (So they called the Albigenses as well as the Waldenses) had for the Sect, and for their Preachers a respect, which bordered on extravagance, and laid the foundation of all the misfortunes, of his princely house. Baudouin, Brother of the Count De Thoulouse, was hanged on a Tree by the Hereticks, notwithstanding the Tenderness of the Family for them, and though he begged for time to confess and receive the Communion.
The Count De Thoulouse (Baudouin) acted a mysterious part. though he protested his orthodox faith, yet he obstinately protected the Hereticks. He made Promisses, but could not determine to fullfill them. The Pope innocent the third, interrested himself in his favour, and arrested, for some time, the Proceedings of the Legates against him. But he knew not how to take Advantage of these dispositions. Without Firmness, without Wisdom, without Prudence, he could not conquer the Secret Inclination he had for Heresy; nor foresee that he was commencing the misfortunes of his Family; nor that the Ambition of the neighbouring Potentate, would soon compleat its destruction. A Miracle it Seems was wrought for the destruction of this Family. Simon de Monfort with only Eight hundred Men, and One thousand Fantassins attacked the Army of the King of Arragon, and the Count de Tholouse, which was of one hundred thousand men, and totally defeated them.
This I learn from Nonotte, the Scourge of Voltaire, whom Voltaire Scourges in his turn with a long Catalogue of “Sottises”. This is however but a ray of the historical Glory of the name. Baudouin the eighth Count of Flanders was Emperor of Constantinople in 1204. Baudouin the 2d, was the last latin Emperor of Constantinople in 1228. A Baudouin was King of Jerusalem in the 12th Century and Saladin or Noraddin his Enemy Said he had not left his equal. The name has been distinguished in Letters as well as in War and Politics. A Baudouin was Solicited by Henry 3, then Duke of Anjou, to write in Justification of the Massacre of St. Bartholemy. But he was too honest a man. Another Baudouin, who died in 1650 translated all the Classicks and wrote many other Things.
All these litterary, civil, political, millitary, religious, noble, royal and imperial honours are now to be devolved on the Bowdoin Family of Massachusetts. But the name is extinct in the male Line. To repaire this breach a law of the State has been procured, to alter the Name of a Sisters Son from Temple to Bowdoin, and to him the Family Estate is given. Sir John Temple too the Father of that Son has poured a Stream of English noble blood into the mighty river of Bowdoin. A splendid Funeral Sermon of Mr Gardner has been printed “On the Death of Elizabeth Lady Temple.” The name of Bowdoin is immortalized, by a flourishing University founded by the Family. You have immortalized the Name by making an Ambassador of it; and by making a Cousin, another Ambassador.
Do you call this natural or artificial Aristocracy? Aristocracy it is most certainly; for the Name of Bowdoin in this State has more influence than the name of Russell or Howard has in England. So have the names of Livingston and Clinton in New York. We had a General Sterling, but that Title would not Satisfy. He must be called Lord Sterling, and his Daughter “Lady Kitty Duer”. Our Russell Family were wear the Arms, and claim Relation to the Dukes of Bedford. Our Quincys are descended from Saer de Quincy, Marquis of Winchester, who extorted Magna Charta from King John, and whose Signature to that Instrument, “Sayer de Winton” you have seen in the British Museum and in Blacstones Copy. General Talmadge of Connecticutt is by Law a Member of the British House of Peers. And who knows but We may have Lord and Ladies Yrujo’s from Spain and Lord and Ladies Mansfeilds from Great Britain? Aristocracy like Waterfowl, dives for Ages and then rises with brighter Plumage. It is a Subtle Venom that diffuses itself unseen, over Oceans and Continents, and tryumphs over time. If I could prevent its deleterious influence I would put it all into “The Hole” of Calcutta: but as this is impossible as it is a Phœnix that rises again out of its own Ashes, I know no better Way than to chain it in a “hole, by itself” and place a Watchfull Centinel on each Side of it.
An hundred other foreign Aristocracies have Sown and are Sowing their Seeds in this County: and We have an Abundance of them Springing up in this Country not from Virtues or Talents so much as from Banks and Land Jobbing. I am as ever yours
John Adams